DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: There is a lack of support in the provisional application for the limitation “bundling”.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jimmy Cheng, Reg. No. 56,045 on February 26, 2021.
4.	The application has been amended as follows: 
The new versions of claims 1-32 will replace all prior versions of claims of 1-32 in the application.

AMENDMENTS TO THE CLAIMS

1.	(Currently Amended) A method for performing a random access channel (RACH) procedure by a user equipment (UE), comprising:
transmitting a bundled RACH sequence, wherein transmitting the bundled RACH sequence comprises transmitting the RACH sequence during a first plurality of transmission time intervals (TTIs); and 
receiving a RACH response in a first bundled physical downlink shared channel (PDSCH), wherein identical data is received in each TTI of a second plurality of TTIs in the RACH response.

2.	(Previously Presented) The method of claim 1, further comprising:
transmitting a bundled physical uplink shared channel (PUSCH) based on the received bundled PDSCH, wherein transmitting the bundled PUSCH comprises transmitting the bundled PUSCH during a third plurality of TTIs.

3.	(Previously Presented) The method of claim 2, wherein a size of the bundled PUSCH is signaled in the first bundled PDSCH.

4.	(Original) The method of claim 1, wherein the bundled RACH sequence indicates a coverage limitation of the UE.

5.	(Previously Presented) The method of claim 1, wherein the bundled RACH sequence is transmitted as a narrowband transmission comprising at least one resource 

6.	(Original) The method of claim 1, wherein the bundled RACH sequence is a function of a cell ID. 
7.	(Previously Presented) The method of claim 1, wherein locations of resource blocks (RBs) of the first bundled PDSCH are linked to at least one of a location of an RB of the RACH sequence, the RACH sequence itself, a size of the bundled RACH sequence, or a cell ID. 

8.	(Previously Presented) The method of claim 1, wherein a size of the first bundled PDSCH is based on a size of the bundled RACH sequence. 

9.	(Previously Presented) The method of claim 1, further comprising:
	receiving a bundled physical downlink control channel (PDCCH) or enhanced PDCCH (ePDCCH), wherein receiving the bundled PDCCH or ePDCCH comprises receiving the bundled PDCCH or ePDCCH during a third plurality of TTIs, wherein the bundled PDCCH or ePDCCH schedules the first bundled PDSCH, and wherein the size of the bundled PDCCH or ePDCCH is based on a size of the bundled RACH sequence.



11.	(Previously Presented) The method of claim 1, wherein the first bundled PDSCH is transmitted using a modulation and coding scheme (MCS) selected from a set of MCSs and the UE detects the first bundled PDSCH via blind decoding using the set of MCSs.

12.	(Original) The method of claim 1, further comprising:
receiving synchronization signals; and
	waking up to perform the RACH procedure based on the synchronization signals. 

13.	(Previously Presented) The method of claim 1, further comprising:
	receiving a second bundled PDSCH indicating an assignment for one or more subsequent messages, wherein receiving the second bundled PDSCH comprises receiving the second bundled PDSCH during a third plurality of TTIs.

14.	(Currently Amended) A method for performing a random access channel (RACH) procedure by a base station (BS), comprising:

transmitting a RACH response to the UE in a first bundled physical downlink shared channel (PDSCH), wherein identical data is transmitted in each TTI of a second plurality of TTIs in the RACH response.

15.	(Previously Presented) The method of claim 14, further comprising:
receiving a bundled physical uplink shared channel (PUSCH) from the UE, based on the first bundled PDSCH, wherein receiving the bundled PUSCH comprises receiving the bundled PUSCH during a third plurality of TTIs.

16.	(Previously Presented) The method of claim 15, wherein a size of the bundled PUSCH is signaled in the first bundled PDSCH.

17.	(Original) The method of claim 14, wherein the bundled RACH sequence indicates a coverage limitation of the UE.

18.	(Previously Presented) The method of claim 14, wherein the bundled RACH sequence is received as a narrowband transmission comprising at least one resource block (RB) in each of the first plurality of TTIs, wherein the location of the at least one RB is a function of a cell ID.



20.	(Previously Presented) The method of claim 14, wherein locations of resource blocks (RBs) of the first bundled PDSCH are linked to at least one of a location of an RB of the RACH sequence, the RACH sequence itself, a size of the bundled RACH sequence, or a cell ID.

21.	(Previously Presented) The method of claim 14, wherein a size of the first bundled PDSCH is based on a size of the bundled RACH sequence. 

22.	(Previously Presented) The method of claim 14, further comprising:
	transmitting a bundled physical downlink control channel (PDCCH) or enhanced PDCCH (ePDCCH), wherein transmitting the bundled PDCCH or ePDCCH comprises transmitting the bundled PDCCH or ePDCCH during a third plurality of TTIs, wherein the bundled PDCCH or ePDCCH schedules the first bundled PDSCH, and wherein the size of the bundled PDCCH or ePDCCH is based on a size of the bundled RACH sequence. 

23.	(Previously Presented) The method of claim 14, wherein a modulation and coding scheme (MCS) of the first bundled PDSCH is signaled in a system information block (SIB). 



25.	(Original) The method of claim 14, further comprising:
transmitting synchronization signals, wherein the UE wakes up to perform the RACH procedure based on the synchronization signals. 

26.	(Previously Presented) The method of claim 14, further comprising:
transmitting a second bundled PDSCH indicating an assignment for one or more subsequent messages, wherein transmitting the second bundled PDSCH comprises transmitting the second bundled PDSCH during a third plurality of TTIs.

27.	(Currently Amended) An apparatus for performing a random access channel (RACH) procedure by a user equipment (UE), comprising:
means for transmitting a bundled RACH sequence, wherein transmitting the bundled RACH sequence comprises transmitting the RACH sequence during a first plurality of transmission time intervals (TTIs); and 
means for receiving a RACH response in a bundled physical downlink shared channel (PDSCH), wherein identical data is received in each TTI of a second plurality of TTIs in the RACH response.


means for receiving a bundled RACH sequence from a user equipment (UE), wherein receiving the bundled RACH sequence comprises receiving the RACH sequence during a first plurality of transmission time intervals (TTIs); and 
means for transmitting a RACH response to the UE in a first bundled physical downlink shared channel (PDSCH), wherein identical data is transmitted in each TTI of a second plurality of TTIs in the RACH response.

29.	(Currently Amended) An apparatus for performing a random access channel (RACH) procedure, comprising:
	at least one processor; and 
	memory coupled to the at least one processor, the memory comprising instructions executable by the at least one processor to cause the apparatus to:
transmit a bundled RACH sequence, wherein transmitting the bundled RACH sequence comprises transmitting the RACH sequence during a first plurality of transmission time intervals (TTIs); and 
receive a RACH response in a first bundled physical downlink shared channel (PDSCH), wherein identical data is received in each TTI of a second plurality of TTIs in the RACH response.

30.	(Currently Amended) An apparatus for performing a random access channel (RACH) procedure, comprising:

	memory coupled to the at least one processor, the memory comprising instructions executable by the at least one processor to cause the apparatus to:
receive a bundled RACH sequence from a user equipment (UE), wherein receiving the bundled RACH sequence comprises receiving the RACH sequence during a first plurality of transmission time intervals (TTIs); and 
transmit a RACH response to the UE in a first bundled physical downlink shared channel (PDSCH), wherein identical data is transmitted in each TTI of a second plurality of TTIs in the RACH response.

31.	(Currently Amended) A non-transitory computer-readable medium having computer-executable code stored thereon for performing a random access channel (RACH) procedure by a user equipment (UE), comprising:
code for transmitting a bundled RACH sequence, wherein transmitting the bundled RACH sequence comprises transmitting the RACH sequence during a first plurality of transmission time intervals (TTIs); and 
code for receiving a RACH response in a bundled physical downlink shared channel (PDSCH), wherein identical data is received in each TTI of a second plurality of TTIs in the RACH response.

32.	(Currently Amended) A non-transitory computer-readable medium having computer-executable code stored thereon for performing a random access channel (RACH) procedure by a base station (BS), comprising:

code for transmitting a RACH response to the UE in a first bundled physical downlink shared channel (PDSCH), wherein identical data is transmitted in each TTI of a second plurality of TTIs in the RACH response.

Allowable Subject Matter
5.	Claims 1-32 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: Claims 1-32 are allowed for the reasons as set forth in Applicant’s arguments filed on 07/14/2020 and the examiner’s amendment filed on 02/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466